Citation Nr: 0109666	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  01-01 762	)	DATE
	)
	)


THE ISSUE

Whether a July 16, 1975 decision of the Board of Veterans' 
Appeals, insofar as it affirmed a 50 percent evaluation for 
anxiety neurosis, should be revised or reversed on the 
grounds of clear and unmistakable error.

(The issue of whether an October 7, 1974 rating decision was 
clearly and unmistakably erroneous in not granting an 
evaluation in excess of 50 percent for anxiety neurosis will 
be addressed in a separate decision.)


REPRESENTATION

Moving Party Represented by:  The American Legion


APPEARANCE AT ORAL ARGUMENT

Veteran's spouse

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from February 1944 to November 
1945 and was a prisoner-of-war of the German government from 
March to April 1945.  Historically, a July 16, 1975 decision 
of the Board of Veterans' Appeals (Board), in part, affirmed 
a 50 percent evaluation for anxiety neurosis.  

The veteran has been considered incompetent for VA purposes 
since August 1974; and the veteran's spouse has been 
recognized and appointed as payee to manage his VA benefits.  
This determination was based, in part, on pathology that was 
not then considered to be service connected.

A September 2000 hearing was held before the undersigned 
Board member in Washington, D.C., on the certified issue of 
whether an October 7, 1974 rating decision was clearly and 
unmistakably erroneous in not granting an evaluation in 
excess of 50 percent for anxiety neurosis.  During that 
hearing, an issue was raised concerning whether the July 16, 
1975 Board decision, insofar as it affirmed a 50 percent 
evaluation for anxiety neurosis, should be revised or 
reversed on the grounds of clear and unmistakable error.  In 
February 2001, the veteran's spouse's representative filed 
with the Board a formal written motion for revision of that 
July 16, 1975 Board decision on the grounds of clear and 
unmistakable error.  Accordingly, the Board will herein 
render a decision on that clear and unmistakable error 
motion.  

Although during that September 2000 Board hearing, the issue 
of entitlement to an earlier effective date for a 100 percent 
rating for the service-connected psychiatric disability was 
raised, since that issue has not been developed by the RO, it 
is referred to the RO for appropriate action.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).   

In a separate decision with different docket number, the 
Board has considered the issue of whether an October 7, 1974 
rating decision was clearly and unmistakably erroneous in not 
granting an evaluation in excess of 50 percent for anxiety 
neurosis.  That Board decision will be simultaneously 
dispatched with the Board's decision on the instant issue


FINDING OF FACT

In a July 16, 1975 decision, the Board, in part, affirmed a 
50 percent evaluation for anxiety neurosis.  That decision 
was supported by the evidence then of record and the 
applicable, statutory and regulatory provisions in effect at 
that time.


CONCLUSION OF LAW

The July 16, 1975 Board decision, insofar as it affirmed a 50 
percent evaluation for anxiety neurosis, is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. § 20.1403 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, to the extent any duty to assist 
requirement may exist with respect to motions for revision of 
Board decisions on the grounds of clear and unmistakable 
error, it is the Board's opinion that any necessary 
evidentiary development has been accomplished.  Thus, the 
Board concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has been satisfied 
with respect to this issue.  

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-
1411 (2000).  Pursuant to 38 C.F.R. § 20.1404(a), the motion 
alleging clear and unmistakable error in a prior Board 
decision must be in writing, and must be signed by the moving 
party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving party 
if other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

The motion filed on the veteran's behalf appears to satisfy 
the filing and pleading requirements set forth in 38 C.F.R. 
§ 20.1404(a) for a motion for revision of a decision based on 
clear and unmistakable error.  It should be added that the 
written motion for revision, in part, specified the July 16, 
1975 date of the Board decision to which the motion relates 
and the issue identified was clear and unmistakable error in 
that Board decision's denial of an evaluation in excess of 50 
percent for anxiety neurosis.  

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111 (West 
Supp. 2000); 38 C.F.R. § 20.1406 (2000).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made....  

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.   

Parenthetically, in Disabled American Veterans v. Gober, No. 
99-7061 (Fed. Cir. Dec. 8, 2000), the Federal Circuit held 
that VA regulations codified at 38 C.F.R. §§ 20.1400-20.1411 
were valid, except for Rule 1404(b) (which dealt with lack of 
pleading specificity).  

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court), in Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

The veteran's spouse and her representative contend, in 
essence, that the July 16, 1975 Board decision, which 
affirmed a 50 percent evaluation for anxiety neurosis, was 
clearly and unmistakably erroneous, either because (a) that 
Board decision is void ab initio since that issue was not 
properly before the Board at that time or (b) if that Board 
decision is not void ab initio, it still was clearly and 
unmistakably erroneous in not awarding a 100 percent 
evaluation for the service-connected anxiety neurosis.  With 
respect to the contention that the Board decision is void ab 
initio, it is argued that a January 1975 letter from the 
veteran's spouse was improperly considered a Notice of 
Disagreement with an October 1974 rating decision rather than 
as merely a claim for an increased evaluation, because that 
October 1974 rating decision did not specifically address the 
issue of an increased rating for anxiety neurosis.  It is 
therefore asserted that that January 1975 increased rating 
claim for anxiety neurosis remains "pending" and the July 
16, 1975 Board decision should not be considered "final."  

Historically, after a claim for an increased rating was 
filed, by a March 1973 rating decision, an evaluation for 
anxiety neurosis (the only service-connected disability in 
effect at that time) was increased from 30 percent to 50 
percent, effective January 8, 1973.  Notice of that rating 
decision was provided the veteran later that month.  

In August 1974, the veteran's spouse filed with VA a letter, 
stating therein, in pertinent part "[p]lease consider this 
as request for consideration of this [v]eteran's entitlement 
to an increased service connected rating.  He is now rated as 
fifty percent disabled."  That letter was accompanied by an 
August 1974 VA hospitalization report and an August 1974 
letter from the veteran, which stated therein, in pertinent 
part "[p]lease determine my entitlement to increased service 
connected disability benefits."  However, the veteran's 
spouse did not specifically express disagreement with the 
March 1973 rating decision in question, nor was a timely 
Notice of Disagreement in writing subsequently received on 
said March 1973 rating decision.  The applicable provisions 
provided that a notice of disagreement be written and express 
dissatisfaction with an adjudication.  See 38 C.F.R. § 19.113 
(1969); 38 C.F.R. § 19.118 (1983); 38 C.F.R. § 20.201 (2000) 
(all provisions essentially similar in pertinent part).


With respect to time limits for filing a Notice of 
Disagreement, the provisions provide essentially that the 
document be filed within 1 year of the notice of the adverse 
determination.  See 38 C.F.R. § 19.118 (1969); 38 C.F.R. 
§ 19.129 (1983); 38 C.F.R. § 20.302 (2000) (all provisions 
essentially similar in pertinent part).

It is therefore the Board's opinion that that August 1974 
letter from the veteran's spouse was not a Notice of 
Disagreement with the March 1973 rating decision, but merely 
evidenced an intent to "reopen" the claim for an increased 
rating for anxiety neurosis.  It also appears that the 
submission of that August 1974 VA hospitalization report may 
have been reasonably construed by the agency of original 
jurisdiction as an "informal claim" for VA benefits.  See 
38 C.F.R. § 3.155 (1974) "[a]ny communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by Department of Veterans Affairs...may 
be considered an informal claim."  

In an October 7, 1974 rating decision sheet, said August 1974 
VA hospitalization report was referred to in detail, 
including clinical findings and diagnoses.  Diagnoses listed 
included cerebral hemorrhage secondary to Coumadin therapy 
and Parkinsonism.  Significantly, it was stated in that 
rating decision sheet that the veteran was in need of regular 
aid and attendance to care for his daily needs and that 
"[i]t is not shown that he has been treated for his service 
connected anxiety neurosis at private hospital nor was he 
treated for his service connected disabilities during 
hospitalization in the VAH...."  That rating decision sheet 
listed the service-connected anxiety neurosis as rated 50 
percent disabling; that the non-service-connected 
disabilities listed included cerebral hemorrhage, 
parkinsonism, and organic brain syndrome; that the veteran 
was considered incompetent for VA purposes since August 1974; 
and that the veteran was entitled to special monthly pension 
on account of the need for regular aid and attendance since 
August 1974.  Notice of that rating decision was provided the 
veteran's spouse the following month and she was advised that 
VA pension benefits represented a greater benefit than the 
service-connected 50-percent compensation.  

An issue for resolution is whether that October 7, 1974 
rating decision, which granted entitlement to special monthly 
pension benefits, also was a "confirmed rating decision" 
with respect to the evaluation assigned for the service-
connected anxiety neurosis.  It is the Board's opinion that 
the rating did essentially confirm the assigned rating.  
Furthermore, the matter did not end there, a statement of the 
case was issues, and a substantive appeal followed.  That and 
the additional development at no time indicated that this 
issue was not the one for which appellate review was sought.  
In other words, by that October 7, 1974 rating decision, a 
claim for increased VA benefits was adjudicated by the RO and 
it was determined that the veteran was entitled to increased 
pension, but not compensation, benefits.  As such, the 
assigned 50 percent evaluation for the service-connected 
anxiety neurosis was confirmed by that October 7, 1974 rating 
decision.  Even though a primary purpose of that October 7, 
1974 rating decision may have been to grant special monthly 
pension benefits and declare the veteran incompetent for VA 
purposes, nevertheless that rating decision also had the 
legal effect of confirming the 50 percent evaluation for the 
service-connected anxiety neurosis.  

Alternatively, even assuming arguendo that the October 7, 
1974 rating decision was not a "confirmed rating decision" 
with respect to the evaluation assigned for the service-
connected anxiety neurosis, nevertheless since a "reopened" 
claim was pending on that increased rating issue, the 
subsequent filing of a timely Notice of Disagreement with the 
October 7, 1974 rating decision may be considered to have 
encompassed the RO's failure to adjudicate that increased 
rating claim.  See Isenbart v. Brown, 7 Vet. App. 537 (1995), 
wherein the Court held that a Notice of Disagreement can 
attach to an RO's failure to adjudicate a claim which was 
properly before it.   

An issue for resolution is whether a January 1975 letter from 
the veteran's spouse may be considered a Notice of 
Disagreement with the October 7, 1974 rating decision, which, 
in part, confirmed a 50 percent evaluation for anxiety 
neurosis.  In that January 1975 letter, the veteran's spouse 
stated, in pertinent part:

I refer to claim of my husband....  He has 
a fifty percent service connected 
rating....  I believe that the severity of 
his service connected disability 
justifies an increased rating, and the 
purpose of this letter is to enter 
disagreement with your recent decision 
denying him an increased rating....  An 
increased rating is justified and I would 
appreciate you sending me "Statement of 
Case" in order that I may enter appeal 
of your decision.

It is significant that in that January 1975 letter, the 
veteran's spouse specifically expressed disagreement with a 
"recent" decision denying an increased rating because the 
October 7, 1974 rating decision, rendered a few months 
earlier than that letter, was much more recent than the March 
1973 rating decision, rendered nearly two years prior to that 
letter.  Since that January 1975 letter was received within 
the one-year period from the date of the mailing of that 
October 7, 1974 rating decision notification, and it 
expressed disagreement with an adjudicative determination by 
the agency of original jurisdiction denying an increased 
rating and a desire to contest the result, that letter 
clearly constitutes a timely Notice of Disagreement with that 
"recent" October 7, 1974 rating decision which confirmed a 
50 percent evaluation for the service-connected psychiatric 
disability.  

Furthermore, in a Statement of the Case issued in January 
1975, the RO clearly referred to that January 1975 letter as 
a Notice of Disagreement with that October 7, 1974 rating 
decision's confirmation of a 50 percent evaluation for 
anxiety neurosis.  That Statement of the Case was sent to the 
veteran's spouse with an appellate rights letter, advising 
her that since she had filed a Notice of Disagreement with 
"our action on your claim", she should set out arguments in 
a Substantive Appeal, including specifying what benefit she 
wanted.  In March 1975, the veteran's spouse filed a 
Substantive Appeal, wherein she specifically stated that the 
"rating board has erred in denying veteran an increased 
service connected rating for nervous condition."  Thus, it 
appears that the RO and the veteran's spouse treated that 
October 7, 1974 rating decision as a denial of an evaluation 
in excess of 50 percent for anxiety neurosis.  It is 
therefore the Board's conclusion that there was a perfected 
appeal on that increased rating issue properly before the 
Board at the time of its July 16, 1975 Board decision in 
question, since an appeal "consists of a timely filed Notice 
of Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  38 
U.S.C.A. § 7105 (West 1974-1991); 38 C.F.R. § 20.200 (1974-
2000).  See also Archbold v. Brown, 9 Vet. App. 124 (1996).  

In its July 16, 1975 decision, the Board, in part, denied 
entitlement to an increased rating in excess of 50 percent 
for anxiety neurosis.  It appears that said July 16, 1975 
Board decision specifically cited appropriate laws and 
regulations pertaining to rating anxiety neuroses, including 
Diagnostic Code 9400, and provided a detailed discussion 
explaining the Board's opinion that the service-connected 
anxiety neurosis did not "by itself produce[] disability 
greater than that contemplated by his fifty 
percent...evaluation."  In the "law and regulations" section 
of that July 16, 1975 Board decision, Diagnostic Code 9400 
criteria were set out as essentially the following:  A 50 
percent evaluation for anxiety reaction is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is substantially impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in severe industrial impairment.  A 70 percent evaluation is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is seriously 
impaired and the psychoneurotic symptoms are so severe and 
persistent as to produce pronounced impairment in the ability 
to obtain or retain employment. 

In the "evidence" section of that July 16, 1975 Board 
decision, private and VA medical records dated from May 1972 
to August 1974, lay statements, and a February 1973 hearing 
transcript were set out in detail and considered.  In the 
"discussion and evaluation" section of that July 16, 1975 
Board decision, the Board stated, in pertinent part:

This determination is concerned only with 
evaluating the veteran's service-
connected disorder, anxiety neurosis.  In 
August 1974 he suffered a cerebral 
hemorrhage secondary to medication 
Coumadin he was taking for his 
nonservice-connected atherosclerotic 
heart disease.  This cerebral hemorrhage 
and resultant organic brain syndrome have 
completely masked his symptoms of anxiety 
neurosis, and so reliance must be placed 
on evidence concerning his condition as 
it existed before the brain hemorrhage.

The last psychiatric rating examination 
was conducted in February 1973.  At that 
time the veteran appeared obviously 
depressed and preoccupied with his 
illness.  He was however, well oriented, 
was not suicidal and his verbal responses 
were appropriate and realistic.  His 
trends of thought were considered 
rational and his judgment adequate.  
These findings, when viewed in 
conjunction with the other evidence, do 
not suggest that his anxiety neurosis by 
itself produced disability greater than 
that contemplated by his fifty 
percent...evaluation.  The fifty 
percent...evaluation does take into 
consideration that the disorder produces 
severe industrial impairment.  

The pertinent "findings of fact" set forth in that July 16, 
1975 Board decision included the February 1973 psychiatric 
examination findings cited above; a finding that the 
veteran's "nonservice-connected cerebral hemorrhage of 
August 1974 masked his anxiety neurosis symptoms"; and a 
finding that "[t]his disorder by itself produces no more 
than severe industrial impairment."  The pertinent 
conclusion of law set forth in that July 16, 1975 Board 
decision cited Code 9400.  

It appears that said July 16, 1975 Board decision correctly 
applied the pertinent laws and regulations and was well 
supported by the facts existent at that time.  A reasonable 
interpretation of the medical evidence then of record was 
that after an August 1974 cerebral hemorrhage secondary to 
Coumadin medication the veteran was taking for his 
nonservice-connected atherosclerotic heart disease with 
resultant organic brain syndrome, the nonservice-connected 
conditions had completely masked his symptoms of the service-
connected anxiety neurosis; and that the evidence prior to 
that August 1974 cerebral hemorrhage (including a February 
1973 VA psychiatric examination report) revealed anxiety 
neurosis symptomatology reflective of no more than severe 
industrial impairment consistent with the assigned 50 percent 
evaluation, as that Board decision clearly held.  A motion 
for clear and unmistakable error must fail if there is a 
"plausible" or rational basis for the Board's 
interpretation of VA law and application of that law to the 
existent facts pertaining to a veteran's claim.  See Berger 
v. Brown, 10 Vet. App. 166, 170 (1997).  The motion on behalf 
of the veteran is basically a disagreement as to how the 
facts were weighed or evaluated.  Under 38 C.F.R. 
§ 20.1403(d), a disagreement as to how the facts were weighed 
or evaluated cannot constitute clear and unmistakable error.  
Consequently, that July 16, 1975 Board decision, insofar as 
it denied an evaluation in excess of 50 percent for anxiety 
neurosis is concerned, is not clearly and unmistakably 
erroneous for the foregoing reasons; and therefore, is not 
subject to revision or reversal.  38 U.S.C.A. § 7111; 38 
C.F.R. § 20.1403.  


ORDER

Since the July 16, 1975 Board decision, insofar as it denied 
an evaluation in excess of 50 percent for anxiety neurosis is 
concerned, is not clearly and unmistakably erroneous, the 
motion for revision or reversal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 


